Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PCT/KR2017/004422 on 4/26/2017. It is noted, however, that applicant has not filed a certified copy of the KR 10-2016-0052279 and KR 10-2017-0053079 applications as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 10/26/2018 and 8/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 12 and 14 are objected to because of the following informalities:  
In claims 12 and 14, “harversting” is misspelled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the stress treatment comprises applying visible light, the visible light is at least one of white light, red light, green light, and blue light.”
Claims 11 and 13 recite the limitation "the drying comprises". Where claim 1 does not require drying to be the chosen stress treatment, i.e. exposing to low temperatures meets the limitations of claim 1, it is unclear if drying is, indeed, a required part of the claimed invention. The claims must make clear that the stress treatment includes drying.
Claim 16 recites the limitation "applying the low temperature". It is unclear what action is being performed, since claim 1 recites “exposing to low temperature”. 
 Claim 16 recites the limitation "applying the low temperature comprises". Where claim 1 does not require applying low temperature to be the chosen stress treatment, i.e. drying meets the limitations of claim 1, it is unclear if applying low temperature is, indeed, a required part of the claimed invention. The claim must make clear that the stress treatment is at least the application of low temperature.
Claim 17 recites the limitation "after the low temperature stress treatment". Where claim 1 does not require applying low temperature to be the chosen stress treatment, i.e. drying meets the limitations of claim 1, it is unclear if applying low temperature is, indeed, a required part of the claimed invention. The claim must make wherein the stress treatment comprises exposing to low temperature, further comprising harvesting Crepidiastrum denticulatum on the 3rd to 5th days after the low temperature stress treatment.”
Claims 18 and 20 recite the limitation "the ultraviolet rays comprises". Where claim 1 does not require irradiating ultraviolet rays to be the chosen stress treatment, i.e. exposing to low temperatures meets the limitations of claim 1, it is unclear if irradiating ultraviolet rays is, indeed, a required part of the claimed invention. The claim must make clear that the stress treatment is at least the irradiation of ultraviolet rays.
Claim 23 recites the limitation "the chemical elicitor comprises". Where claim 1 does not require applying a chemical elicitor to be the chosen stress treatment, i.e. drying meets the limitations of claim 1, it is unclear if applying a chemical elicitor is, indeed, a required part of the claimed invention. The claim must make clear that the stress treatment is at least the application of a chemical elicitor.
Claim 25 recites the limitation "the growth of Crepidiastrum denticulatum". It is unclear if growth is part of the method or intended use language since the term growth is part of the preamble and preceded by ‘A method for’.
Claim 25 recites the limitation "the number of leaves". There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the bioactive substances of Crepidiastrum denticulatum". ‘Bioactive substances’ is part of the preamble and preceded by ‘A method for’. It is unclear if the bioactive substances are part of the method or merely 
Claims 4-5, 7-10, 12, 14, 19, 21-22 and 24 are rejected as being dependent from a rejected base claim.
Allowable Subject Matter
Claim 1 is allowed.
Claims 3-14 and 16-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIELLE A CLERKLEY/Examiner, Art Unit 3643